Name: 84/401/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1984-08-09

 Avis juridique important|31984D040184/401/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 213 , 09/08/1984 P. 0040 - 0040*****COMMISSION DECISION of 13 July 1984 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) (84/401/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC the Netherlands Government forwarded Decisions of the Board of the Foundation administering the Agricultural Development and Reorganization Fund: - No 300 amending the Decision on farms suitable for development, - No 304 fixing the comparable income for 1984; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the abovementioned communication, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC continue to satisfy the conditions for a financial contribution by the Community; Whereas the abovementioned Decisions can still be regarded as satisfying the conditions laid down by Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to Decisions of the Board of the Foundation administering the Agricultural Development and Reorganization Fund No 300 and No 304, the provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy financial contribution towards the common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24.